283 F.2d 517
UNITED STATES of America, Appellant,v.Herbert VINCENT et ux., Lorene Vincent, Appellees.
No. 18397.
United States Court of Appeals Fifth Circuit.
Nov. 16, 1960.

Appeal from the United States District Court for the Northern District of Texas; T. Whitfield Davidson, Judge.
Philip C. McGahey, Jr., Asst. U.S. Atty., Fort Worth, Tex., W.B. West, III, U.S. Atty., Fort Worth, Tex., for appellant.
Elvin E. Tackett, Fort Worth, Tex., for appellee.
Before RIVES, Chief Judge, and BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
In an action under the Federal Tort Claims Act, 28 U.S.C.A. 1346, 2671-2680, arising out of an intersection collision between a United States mail truck and an automobile, the district court entered judgment against the United States in the amount of $3835.14.  Its findings of fact are not clearly erroneous.  Rule 52(a) F.R.Civ.P., 28 U.S.C.A.  The judgment is


2
Affirmed.